Citation Nr: 1021322	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-27 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to December 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
RO in Augusta, Maine (Togus RO), which denied entitlement to 
individual unemployability.  The case has at all other times 
been adjudicated under the jurisdiction of the RO in Detroit, 
Michigan.  

The issue of increased rating for adenocarcinoma of the 
prostate has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is service-connected for coronary artery 
disease, status post coronary artery bypass graft, evaluated 
as 60 percent disabling; sensorineural hearing loss, 
evaluated as 40 percent disabling; diabetes mellitus type II 
with erectile dysfunction, evaluated as 20 percent disabling; 
adenocarcinoma of the prostate, evaluated as 10 percent 
disabling; tinnitus, evaluated as 10 percent disabling; mild 
peripheral neuritis of the left upper extremity, evaluated as 
10 percent disabling; and mild peripheral neuritis of the 
right upper extremity, evaluated as 10 percent disabling.  

2.  Affording him the benefit of the doubt, the Veteran's 
service-connected disabilities preclude him from obtaining 
and retaining substantially gainful employment.





CONCLUSION OF LAW

The criteria for assignment of a total disability rating 
based on individual unemployability have been met.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16(a) and (b), 4.18 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this case, the 
Board is granting in full the benefit sought on appeal.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

II. TDIU

The Veteran contends that his service-connected disabilities 
are of such severity that they render him unemployable and in 
turn entitle him to a TDIU.  For the reasons that follow, the 
Board concludes that a TDIU is warranted.

A total disability rating based on individual unemployability 
may be assigned where the schedular rating is less than total 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a) (2009).  Substantially gainful employment is 
defined as work that is more than marginal and that permits 
the individual to earn a living wage.  Moore v. Derwinski, 1 
Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  38 C.F.R. § 4.18.  Age 
may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. §§ 3.341, 4.19; Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough; the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose, supra.

The Veteran is service-connected for coronary artery disease, 
status post coronary artery bypass graft, evaluated as 60 
percent disabling; sensorineural hearing loss, evaluated as 
40 percent disabling; diabetes mellitus type II with erectile 
dysfunction, evaluated as 20 percent disabling; 
adenocarcinoma of the prostate, evaluated as 10 percent 
disabling; tinnitus, evaluated as 10 percent disabling; mild 
peripheral neuritis of the left upper extremity, evaluated as 
10 percent disabling; and mild peripheral neuritis of the 
right upper extremity, evaluated as 10 percent disabling.  
The combined evaluation is 90 percent, which satisfies the 
schedular criteria of 38 C.F.R. § 4.16(a).

The evidence of record indicates that the Veteran has been 
retired since May 2004.  See VA Form 21-8940, April 2007; VA 
examination report, December 2008.  Prior to retirement, the 
Veteran had worked at a GMC Pontiac plant as a tin smith for 
about 25 years.  See id.  The Social Security Administration 
(SSA) reports that the Veteran has been receiving retirement 
benefits since May 2005.  

The Veteran's medical history reflects that he was diagnosed 
with adenocarcinoma of the prostate in March 2004.  He 
underwent a retropublic radical prostatectomy with bilateral 
lymph node dissection in June 2004, as well as a quadruple 
coronary artery bypass graft in November 2004.  

At the December 2008 VA examination, the Veteran reported 
getting atypical chest pain for the last six months on an 
almost daily basis.  Concerning his diabetes, he indicated 
that he was following a diabetic diet, taking oral 
antidiabetic medications and testing his blood sugar daily.  
The Veteran also reported having tingling and numbness of 
both upper hands on and off for the last few years.  As to 
his status post radical retropublic prostatectomy for 
adenocarcinoma of the prostate, the Veteran denied having any 
subsequent recurrence of prostate cancer.  He did, however, 
report having urinary incontinence since his prostate 
surgery, more so within the last year.  It was noted that he 
had been using diapers for the last year.  His urinary 
frequency was three to four times in the day and one to two 
times at night.  Physical examination revealed diminished 
sensations, including monofilament and touch, over both 
hands.  A 2D echo study indicated a mildly enlarged left 
ventricle with mild concentric LVH and mild LV dysfunction 
with EF of 45 percent.  The Veteran was diagnosed with adult 
onset diabetes mellitus, under good glycemic control; 
coronary artery disease, status post coronary artery bypass 
surgery, with no angina per current examination; mild 
peripheral neuritis involving both hands; erectile 
dysfunction; status post radical prostatectomy surgery for 
adenocarcinoma of the prostate; renal insufficiency; and 
hypertension, well-controlled with medications (noted as not 
caused or aggravated by diabetes mellitus).  The examiner 
opined that the Veteran's service-connected medical problems 
did not likely prevent him from performing his daily routine 
activities and sedentary jobs.  

Considering the totality of the evidence, the Board finds 
that the examiner's opinion does not appear to be supported 
by the Veteran's reported symptoms, the examination findings 
and the medical records on file.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Notably, the evidence 
shows, among other things, that the Veteran experiences 
palpitations, daily atypical chest pain lasting about half an 
hour to an hour, tingling and numbness of both hands and 
incontinence of urine requiring the use and frequent changing 
of diapers, and that he cannot climb more than two flights of 
stairs at a stretch.  Indeed, the examiner failed to consider 
any impact or limitations that the Veteran's diabetic 
peripheral neuritis of both hands might have on his ability 
to perform a sedentary job.  While the examiner opined that 
the Veteran's service-connected medical problems did not 
likely prevent him from performing his daily routine 
activities and sedentary jobs, no rationale was provided to 
support this opinion.  If anything, the evidence as 
summarized above weighs against this opinion, and instead, 
indicates that the Veteran's service-connected disabilities, 
which combine to a schedular evaluation of 90 percent, likely 
do preclude him from following substantially gainful 
employment.  Moore, 1 Vet. App. 356.  Furthermore, there is 
no evidence of record to suggest that the Veteran even has 
the skills or training necessary for performing a sedentary 
job, given that he spent the last 25 years of his career 
working at a General Motors plant doing physical labor.  
Based on the foregoing, the Board finds that the evidence is 
at least in equipoise in showing that the Veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  

As such, the Board concludes that the Veteran's service-
connected disabilities render him totally disabled and 
incapable of gainful employment.  Unless the preponderance of 
the evidence is against the claim, it cannot be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.16; Gilbert, supra.  
As such, a total disability rating based on individual 
unemployability is warranted.  


ORDER

Entitlement to a total disability rating based on individual 
unemployability is granted, subject to the laws and 
regulations controlling the award of monetary benefits.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


